     Case 2:16-ap-01037-RK   Doc 181 Filed 09/12/19 Entered 09/12/19 08:20:36             Desc
                               Main Document Page 1 of 4


1
2
                                                               FILED & ENTERED
3
4                                                                     SEP 12 2019
5
                                                                CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
6                                                               BY tatum      DEPUTY CLERK


7                               NOT FOR PUBLICATION

8                       UNITED STATES BANKRUPTCY COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10                              LOS ANGELES DIVISION

11
     In re:                                    No. 2:15-bk-25283-RK
12
     ARTURO GONZALEZ,                          Chapter 7
13
                                               Adv. No. 2:16-ap-01037-RK
14                                  Debtor.
                                               ORDER (1) DENYING FOR LACK OF
15                                             JURISDICTION DEBTOR’S MOTIONS TO
16                                             VACATE JUDGMENT FOR
                                               IRREGULARITIES, VACATE JUDGMENT
17                                             FOR INTENTIONAL
                                               MISREPRESENTATIONS BY TRUSTEE,
18
                                               VACATE JUDGMENT FOR INTENTIONAL
19                                             MISREPRESENTATION BY DEBTOR’S
                                               FORMER ATTORNEY, FRAUD ON THE
20                                             COURT AND SET ASIDE JUDGMENT
21                                             UNTIL PENDING INVESTIGATION OF
                                               IRREGULARITIES; AND (2) VACATING
22                                             OCTOBER 1, 2019 HEARING
23                                            Vacated Hearing
24   WESLEY H. AVERY, Chapter 7 Trustee,      Date:      October 1, 2019
                                              Time:      2:30 p.m.
25                                 Plaintiff, Courtroom: 1675
          v.
26
     ARTURO GONZALEZ,
27
28                               Defendant.




                                              -1-
     Case 2:16-ap-01037-RK       Doc 181 Filed 09/12/19 Entered 09/12/19 08:20:36            Desc
                                   Main Document Page 2 of 4


1            On September 6, 2019, Debtor Arturo Gonzalez filed a Notice of Motion for: 1)
2    Motion to Vacate Judgment for Irregularities, 2) to Vacate Judgment for Intentional
3    Misrepresentations by Trustee, 3) Vacate Judgment for Intentional Misrepresentation by
4    Debtor’s Former Attorney, 4) Fraud on the Court, 5) Set Aside Until Pending
5    Investigation of Irregularities (“Motions”) (Docket No. 177), which was set for hearing
6    October 1, 2019 at 2:30 p.m. Having considered the Motions and the record before the
7    court, the court denies the Motions based on the following reasons.
8            On March 27, 2019, the court entered its Findings of Fact and Conclusions of
9    Law after Trial on (1) Sixth Claim for Relief in the Complaint to Revoke the Debtor’s
10   Discharge for Fraud Under 11 U.S.C. § 727(d)(1); and (2) the Seventh Claim for Relief
11   in the Complaint to Revoke the Debtor’s Discharge for Fraudulent Acquisition of Estate
12   Assets under 11 U.S.C. § 727(d)(2) (“Findings of Fact”) (Docket No. 123). On April 16,
13   2019, the court entered Judgment for Plaintiff and Chapter 7 Trustee, Wesley H. Avery,
14   against Defendant and Debtor, Arturo Gonzalez, an Individual, dba Long Beach Realty,
15   Inc., dba South Bay Realty; dba Mindset, aka Art Gonzalez, aka Art Gonzalez, Jr., after
16   trial on (1) the Sixth Claim for Relief in the Complaint to Revoke the Debtor’s Discharge
17   for Fraud Under 11 U.S.C. § 727(d)(1); and (2) the Seventh Claim for Relief in the
18   Complaint to Revoke the Debtor’s Discharge for Fraudulent Acquisition of Estate Assets
19   under 11 U.S.C. § 727(d)(2) (Adversary Docket No. 123) (“Judgment”) (Docket No.
20   129).
21           In the Motions, the Debtor requests the court reconsider and vacate the judgment
22   in this adversary proceeding in the court’s Findings of Fact entered on March 27, 2019
23   and Judgment entered on April 16, 2019. Debtor filed a Notice of Appeal and
24   Statement of Election to U.S. District Court (“Notice of Appeal”) (Docket No. 173) on
25   September 6, 2019, appealing the court’s judgment in this adversary proceeding, that is,
26   the Findings of Fact and Judgment.
27           Filing of a notice of appeal generally confers jurisdiction on the appellate court
28   and divests the trial court of jurisdiction over the matters appealed. Griggs v. Provident




                                                  -2-
     Case 2:16-ap-01037-RK       Doc 181 Filed 09/12/19 Entered 09/12/19 08:20:36              Desc
                                   Main Document Page 3 of 4


1    Consumer Discount Co., 459 U.S. 56, 58 (1982); Sumida v. Yumen, 409 F.2d 654,
2    657-658 (9th Cir. 1969)(citations omitted). Here, Debtor's filing of the notice of appeal
3    on September 6, 2019 conferred jurisdiction on the appellate court, the United States
4    District Court, over the matters appealed, and divested this court of jurisdiction over
5    those matters, i.e., the court's Findings of Fact and Judgment. Having been divested of
6    jurisdiction over the matters appealed, the Findings of Fact and Judgment, due to the
7    Debtor's filing of the notice of appeal, the court lacks jurisdiction to consider the Motions
8    to vacate judgment over the matters appealed, and therefore, the court lacks jurisdiction
9    to hear the Motions and thus denies the Motions for lack of jurisdiction.
10          Debtor in the Motions requests in the alternative that all proceedings in this
11   adversary proceeding be stayed. The court denies this request for lack of good cause
12   and because it is improper to request a stay of proceedings outside this adversary
13   proceeding because other parties are involved.
14          Because Debtor’s filing of a notice of appeal deprives this court of jurisdiction
15   over the appealed matters of the judgment in this adversary proceeding and Debtor’s
16   alternative request that all proceedings in this adversary proceeding and in the
17   bankruptcy case in general be stayed should be denied for lack of good cause and for
18   seeking a stay of proceedings beyond the scope of the adversary proceeding, the court
19   determines that further briefing and oral argument on the Motions are unnecessary,
20   dispenses with them, vacates the hearings on the Motions noticed for October 1, 2019
21          ///
22          ///
23          ///
24
25
26
27
28




                                                  -3-
     Case 2:16-ap-01037-RK       Doc 181 Filed 09/12/19 Entered 09/12/19 08:20:36       Desc
                                   Main Document Page 4 of 4


1    at 2:30 p.m., takes the Motions under submission and files and enters this order
2    disposing of the Motions. No appearances are required on the Motions on October 1,
3    2019 as the court will not call the Motions for hearing on that date.
4           IT IS SO ORDERED.
5                                              ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: September 12, 2019

26
27
28




                                                 -4-
